     Case 3:21-cv-00371-MMD-CLB Document 4 Filed 08/20/21 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     PHILLIP JAMES KING,                                 Case No. 3:21-cv-00371-MMD-CLB

7                                   Petitioner,                        ORDER
              v.
8
      PERRY RUSSELL, et al.,
9
                                Respondents.
10

11          This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner Phillip James

12   King has submitted an application to proceed in forma pauperis. (ECF No. 1.) The Court

13   finds that King is able to pay the filing fee of $5.00.

14          It therefore is ordered that the application to proceed in forma pauperis (ECF No.

15   1) is denied. King will have 45 days from the date that this order is entered to have the

16   filing fee of $5.00 sent to the Clerk of Court. King’s failure to pay the filing fee may result

17   in the dismissal of this action.

18          The Clerk of Court is directed send King two copies of this order. King must make

19   the necessary arrangements to have one copy of this order attached to the check paying

20   the filing fee.

21          DATED THIS 20th Day of August 2021.

22

23

24                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
28
